Order entered September 29, 1967, granting plantiff a protective order unanimously modified, on the law and the facts, to direct that 10 days after service of the order herein plaintiff shall serve upon defendant a verified copy of any item in her income tax returns' which she claims represents a return for payments of interest or principal on account of the mortgage sought to be foreclosed; or, if she claims that no such payments are reflected in her income tax returns, she so state under oath, and, as so modified, affirmed with $30 costs and disbursements to defendant. Plaintiff, claiming to hold a mortgage upon certain real property, seeks forclosure. Defendant has pleaded the Statute of Limitations, among other defenses. Plaintiff has conceded that payments claimed by her to toll the statute are not reflected in her bank deposits. Special Term deemed this sufficient. We conclude that the modification ordered will not force the revelation of any private or confidential matter and will provide information to which defendant would be entitled. Concur — Stevens, J. P., Steuer, Tilzer, McGivern and McNally, JJ.